DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Yang et al. (US 9,190,026).
Regarding Claim 1, Yang et al discloses a method comprising: receiving, by one or more processors, a dataset (The low-level features 103, the images 101, and, in some embodiments, any labels 102 (zero or more labels) that are associated with respective ones of the images 101, are input to a feature-relationship-modeling module 120) (col. 3, lines 16-22); constructing a Markov chain from the dataset, the Markov chain comprising a plurality of nodes, wherein a node in the plurality of nodes represents a data value in the dataset (The transition matrix P can be considered to be the transition kernel of the Markov chain on the graph G, which governs the evolution of the chain on the space. In other words, p.sub.ij.sup.(1) defines the transition probability from node i to j in a single transition step) (col. 6, lines 38-54); selecting, a basis node and a target node from the plurality of nodes (the transition matrix P defines the entire Markov chain) (co. 6, lines 38-54); determining a distance from the target node to the basis node (The diffusion distance D between two nodes (e.g., MVWs, low-level features, labels, images) on the graph G can be defined using the random-walk forward probabilities p.sub.ij.sup.(t) to relate the spectral properties of a Markov chain (e.g., its transition matrix, eigenvalues, and eigenvectors) to the underlying structure of the data (e.g., the nodes in the graph G and their relationships)) (col. 6, line 65-col. 7, line 9); storing the distance between the target node and the basis node in a vector (In this embedded vector space, the Euclidean distance between two MVWs preserves their diffusion distance in the original space) (col.. 6, lines 16-19); analyzing the vector (In this embedded vector space, the Euclidean distance between two MVWs preserves their diffusion distance in the original space) (col. 6, lines 16-19); and determining a semantic characteristic of the target node based on the analysis of the vector (the labels mapped to the vector space can create an evidenced-based semantic similarity because the mapping is influenced by the original predetermined ontology and the evidence provided by the corpus of image MVWs and the relationships between the MVWs and the labels) (col. 14, lines 7-21).
Regarding Claim 3, Yang et al discloses the method, wherein the selecting the basis node and the target node further comprises: selecting a second basis node from the plurality of nodes (The random walk may be run forward in time to capture information about larger neighborhoods by taking powers of the transition matrix P. The transition matrix at t number of transition steps, P.sup.(t), is given by P.sup.(1)t. The number of transition steps t could be any real number (e.g., 1, 2, 3, 3.75). The entries in the transition matrix P.sup.(t) at t number of time steps represent the probability of going from i to j in t transition steps) (col. 6, lines 55-64); determining a second distance from the target node to the second basis node (The diffusion distance D between two nodes (e.g., MVWs, low-level features, labels, images) on the graph G can be defined using the random-walk forward probabilities p.sub.ij.sup.(t) to relate the spectral properties of a Markov chain (e.g., its transition matrix, eigenvalues, and eigenvectors) to the underlying structure of the data (e.g., the nodes in the graph G and their relationships)) (col. 6, line 65-col. 7, line 9); and storing the second distance in the vector (In this embedded vector space, the Euclidean distance between two MVWs preserves their diffusion distance in the original space) (col.. 6, lines 16-19).
Regarding Claim 4, Yang et al discloses the method, wherein each dimension of the vector is the distance from the target node to the basis node (The diffusion distance D between two nodes (e.g., MVWs, low-level features, labels, images) on the graph G can be defined using the random-walk forward probabilities p.sub.ij.sup.(t) to relate the spectral properties of a Markov chain (e.g., its transition matrix, eigenvalues, and eigenvectors) to the underlying structure of the data (e.g., the nodes in the graph G and their relationships)) (col. 6, line 65-col. 7, line 9).
Regarding Claim 5, Yang et al discloses the method, further comprising: reducing the vector to a three-dimensional vector (the native space of the low-level features is partitioned into a grid (e.g., a two-dimensional grid (as shown in FIG. 2), a three-dimensional grid, a forty-five-dimensional grid, etc.), a defined space in the grid is designated to be an MVW, and the low-level features are mapped to the MVWs in the grid) (col. 4, lines 35-40).
Regarding Claim 6, Yang et al discloses the method, further comprising: receiving a new data value for addition into the dataset (a new image can be represented based on the semantic high-level visual vocabulary. Additionally, an applicable classifier (e.g., SVM) may be used to generate a new semantic representation for an image by describing the image with the HVWs, or the semantic vocabulary may be used to find images that have similar semantic representations (e.g., during an image search)) (col. 13, line 67-col. 14, line 6); and extending the Markov chain for the dataset, the extension comprising generating a new node representing the new data value (A transition matrix P defines the entire Markov chain, and P.sup.(1) reflects the first-order neighborhood geometry of the data. A random walk forward in t transition steps may be conducted to capture information on larger neighborhoods by taking powers of the transition matrix P, and the transition matrix for t transition steps, P.sup.(t), is given by P.sup.(1)t) (col. 15, lines 2028).
Regarding Claim 7, Yang et al discloses the method, wherein analyzing the vector further comprises: receiving a query from a client device (he feature-relationship-modeling module 120 generates mid-level visual words 104 (a mid-level visual word is also referred to herein as an “MVW”) based on the low-level features 103) (col.3, lines 15-27), the query comprising arithmetic operations to be applied to the vector (he feature-relationship-modeling module 120 generates one or more representations (e.g., a graph, a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104 and, in some embodiments, the images 101 or the labels 102) (col.3, lines 15-27).
Claims 8 and 15 are rejected for the same reason as claim 1.
Claims 10 and 17 are rejected for the same reason as claim 3.
Claims 11 and 18 are rejected for the same reason as claim 4.
Claims 12 and 19 are rejected for the same reason as claim 5.
Claims 13 and 20 are rejected for the same reason as claim 6.
Claims 14 is rejected for the same reason as claim 7.
Allowable Subject Matter
Claims 2, 9, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the dataset is a text sample comprising a first word and a second word, the method further comprising: determining a count representing a number of times that the first word is followed by the second word in the text sample; and constructing the Markov chain from the text sample, wherein the first word is a first node, and the second word is a second node” as recited in claims 2, 9, and 16.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perrone (US 7,743,062) discloses performing query based electronic document retrieval implementing a Markov process model adapted for determining a relationship or relevance between documents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        9